EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Benoit on 7/29/2022.

The application has been amended as follows: 

1. (Currently Amended) A sensor data acquisition system for an aircraft, comprising: 
a plurality of sensors co-located onboard the aircraft and adapted to measure one or more aircraft-related parameters, 
wherein the plurality of sensors comprises duplicate sensors for providing duplicate data of a critical parameter, each duplicate sensor measuring a same parameter; 
a sensor interface co-located with each of the plurality of sensors, 
wherein the sensor interface is configured to correlate rapidly changing data from the redundant duplicate sensors, and the sensor interface comprises a communication bus having a plurality of nodes enabling each of the plurality of sensors to transmit correlated data simultaneously in a time slot to the sensor interface via a corresponding node of the plurality of nodes; 
a plurality of subsystems located distally from the sensor interface, 
wherein each of the plurality of subsystems is adapted to receive correlated data independently, simultaneously, and in real time via the sensor interface from each of the plurality of sensors;
a plurality of wired pathways 
wherein each of the plurality of wired pathways lack intermediate nodes [[or]]and intermediate processing, such that an age of the correlated data is only the time needed for data transferred to each of the plurality of subsystems via a respective one of the plurality of wired communication pathways, and
wherein one or more second sensor interfaces associated with corresponding second pluralities of sensors comprising duplicate sensors uses corresponding second pluralities of wired pathways configured to provide unshared communication paths extending directly between each of the plurality of subsystems and each of the second sensor interfaces.
2.	(Previously Presented) The system of claim 1 wherein each of the plurality of nodes of the sensor interface comprises a serial peripheral interface bus for communicatively coupling with every subsystem of the plurality of subsystems, respectively, for independently communicating with each of the plurality of subsystems.
3.	(Original) The system of claim 1 wherein the plurality of subsystems are selected from the group comprising a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigational subsystem.
4.	(Previously Presented) The system of claim 1 wherein the plurality of sensors includes sensors selected from the group comprising a light sensor, a position sensor, a velocity sensor, an acceleration sensor, a temperature sensor, a humidity sensor, a pressure sensor, and a fluid-level sensor.
5-6.	(Canceled)
7.	(Previously Presented) The system of claim 1 wherein an arrival time of correlated data transferred to any of the plurality of subsystems is solely the time needed for transfer from the sensor interface ensuring that the correlated data are fresh and eliminating timing uncertainty of the rapidly changing data.
8.	(Currently Amended) A sensor data acquisition method for an aircraft, comprising:
providing a sensor interface co-located with a plurality of sensors onboard the aircraft, wherein the sensor interface comprises a communication bus adapted to accommodate a plurality of nodes, and wherein the plurality of sensors comprises duplicate sensors configured to redundantly measure a same parameter;
receiving data from each of the plurality of sensors, wherein each of the plurality of sensors is wired directly to a respective one of the plurality of nodes;
correlating redundantly measured sensor data between duplicate sensors via the sensor interface to provide correlated sensor data for the same parameter and avoid latency by transferring the correlated sensor data from the sensor interface;
simultaneously transmitting correlated sensor data from the sensor interface to a plurality of subsystems via a plurality of wired communication pathways, respectively, wherein each of the plurality of wired communication pathways is unshared and lacks intermediate nodes or intermediate processing; and
wherein each of the plurality of subsystems are configured for periodically accessing the correlated sensor data from the sensor interface via a respective one of the plurality of wired communication pathways.
9-10.	(Canceled)
11.	(Original) The method of claim 8 further comprising sensing one or more parameters selected from the group comprising light intensity, position, velocity, acceleration, humidity, temperature, pressure, and fluid level.
12.	(Previously Presented) The method of claim 8 wherein transmitting sensor data comprises transmitting correlated sensor data via the sensor interface to one or more of a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigational subsystem.
13.	(Canceled)
14.	(Previously Presented) The method of claim 8 further comprising providing data from the plurality of sensors to a plurality of channels of embedded control for maintaining independence and reducing latency.
15.	(Currently Amended) A remote sensor data acquisition system onboard an aircraft, comprising:
a first plurality of sensors co-located in a first location for measuring a first plurality of parameters, respectively;
a first remote sensor interface co-located in the first location with the first plurality of sensors, the first remote sensor interface being adapted to transmit sensor data from each of the first plurality of sensors independently in a first time slot;
wherein the first plurality of sensors comprises two or more replicate sensors for measuring each parameter of the first plurality of parameters, each replicate sensor measuring a same parameter, and sensor data from the two or more replicate sensors is correlated at the first remote sensor interface to avoid latency of the data;
a second plurality of sensors co-located in a second location, distal from the first location, for measuring a second plurality of parameters, respectively;
a second remote sensor interface co-located in the second location with the second plurality of sensors, the second remote sensor interface being adapted to transmit sensor data from each of the second plurality of sensors independently in a second time slot different from the first time slot;
wherein the second plurality of sensors comprises two or more replicate sensors for measuring each parameter of the second plurality of parameters, each replicate sensor measuring a same parameter, and sensor data from the two or more replicate sensors is correlated at the second remote sensor interface to avoid latency of the data;
a plurality of subsystems each located distally from the first location and the second location;
a first plurality of unshared communication pathways wired directly between the first remote sensor interface and each of the plurality of subsystems to avoid any intermediate nodes or processing, wherein correlated sensor data is received from the first remote sensor interface simultaneously in the first time slot such that access to correlated sensor data may not be delayed; and
a second plurality of unshared communication pathways wired directly between the second remote sensor interface and the plurality of subsystems to avoid any intermediate nodes or processing, wherein sensor data is received from the second remote sensor interface simultaneously in the second time slot such that access to correlated sensor data may not be delayed.
16.	(Previously Presented) The remote sensor data acquisition system of claim 15, wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors.
17. 	(Previously Presented) The remote sensor data acquisition system of claim 16, wherein the signal processing circuitry of the first enclosure comprises circuitry for excitation of the first plurality of sensors and for receiving feedback from the first plurality of sensors.
18. 	(Previously Presented) The remote sensor data acquisition system of claim 15, comprising:
a first plurality of wires configured to communicatively couple the first remote sensor interface with the first plurality of sensors, respectively; and
a second plurality of wires configured to communicatively couple the second remote sensor interface with the second plurality of sensors, respectively.
19. 	(Canceled)
20. 	(Previously Presented) The remote sensor data acquisition system of claim 15 wherein the first remote sensor interface provides the sensor data from each of the first plurality of remote sensors to a respective plurality of channels of embedded control.
21.	(Canceled)
22.	(Previously Presented)	The system of claim 1 wherein the plurality of direct communication pathways comprise a plurality of communication wires that independently connect the sensor interface with every one of the plurality of subsystems, respectively.
23.	(Canceled)	
24.	(Previously Presented)	The method of claim 8 wherein the plurality of independent communication pathways comprise a plurality of communication wires from the sensor interface to each of the plurality of subsystems, respectively.
25.	(Previously Presented)	The remote sensor data acquisition system of claim 15 wherein:
the first plurality of sensors comprise a pair of rotary-variable-differential transformers co-located at a control wheel for sensing a position of the control wheel in duplicate;
the first remote sensor interface is co-located at the control wheel;
the second plurality of sensors comprise a plurality of throttle-lever angle sensors co-located at a throttle lever for sensing a position of the throttle lever in replicate;
the second remote sensor interface is co-located at the throttle lever; and
the plurality of subsystems comprise a flight control subsystem, a FADEC subsystem, and a navigational subsystem.
26.	(Previously Presented)	The remote sensor data acquisition system of claim 18 wherein a number of the first plurality of wires exceeds a number of the first plurality of unshared communication pathways wired directly between the first remote sensor interface and the plurality of subsystems.
27.	(Previously Presented)	The remote sensor data acquisition system of claim 16 wherein the source of electrical power comprises a dedicated electrical power source located within the first enclosure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1, 8, and 15, each of the instant claims presents specific structure, where sensors measuring a same parameter (e.g. both would be accelerometers or equivalent sensors measuring the same information) with specific claimed connections from the sensors to the sensor interface, then from the sensor interface to the subsystems, where the prior art of record, as applied in the Office Action mailed 5/11/2022 (Sigle in view of Ellerbrock and Hayner) does not fairly teach or suggest each and every detail of the instant claims (for instance, the sensors of Hayner measure different parameters, where the parameters are used to validate data by calculating the equivalent information (Hayner: Paragraph [0004] and Figure 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444